CHARLES KREGER, Justice,
dissenting.
Finding no evidence of a fiduciary relationship, I would reverse and render judgment for appellants.
Texas courts are reluctant to recognize informal fiduciary relationships. See Schlumberger Tech. Corp. v. Swanson, 959 S.W.2d 171, 177 (Tex.1997). The law will recognize the existence of these confidential relationships in those cases “ ‘in which influence has been acquired and abused, in which confidence has been reposed and betrayed.’ ” Crim Truck & Tractor Co. v. Navistar Int’l Transp. Corp., 823 S.W.2d 591, 594 (Tex.1992), superseded by statute on other grounds as noted in Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212, 225-26 (Tex.2002) (quoting Tex. Bank & Trust Co. v. Moore, 595 S.W.2d 502, 507 (Tex.1980)).
The record supports and majority acknowledges that Fawcett’s agreement was with her daughter and son-in-law, not with Kimberly and Stephen Young. The majority further acknowledges that there is no evidence in the record of an agreement between Fawcett and the Youngs when the Youngs purchased the property. “[S]ub-jective trust is insufficient to create a fiduciary relationship.” Garcia v. Vera, 342 S.W.3d 721, 724 (Tex.App.-El Paso 2011, no pet.).
This case should not have been submitted to the jury. When there is no evidence of a confidential relationship, the trial court should have rendered a take nothing judgment instead of imposing a constructive trust. See Crim Truck & Tractor, 823 S.W.2d at 594 (explaining that the issue of whether a fiduciary duty exists in the context of an informal relationship becomes a question of law when there is no evidence of a confidential relationship). The Texas Supreme Court has cautioned *217that “a constructive trust does not arise on every moral wrong and that it cannot correct every injustice” and “must be used with caution[.]” Pope v. Garrett, 147 Tex. 18, 211 S.W.2d 559, 562 (1948) (citation omitted). Because there is no evidence of a fiduciary relationship, I respectfully dissent.